Exhibit 10.35


AMENDED AND RESTATED SECURITY AGREEMENT

        This AMENDED AND RESTATED SECURITY AGREEMENT (“Agreement”), dated as of
September 26, 2003, is made by Coast Hotels and Casinos, Inc., a Nevada
corporation (“Grantor”), in favor of Bank of America, N.A., as Administrative
Agent under the Credit Agreement hereafter referred to (in such capacity,
“Administrative Agent”), and in favor of each of the Lenders therein named
(collectively referred to herein as “Secured Party”), with reference to the
following facts:

RECITALS

    A.        Bank of America, N.A., the lenders signatory thereto and Grantor
have heretofore entered into an Amended and Restated Loan Agreement dated as of
September 16, 1999, pursuant to which certain credit accommodations have been
made available to Grantor (“Existing Credit Agreement”).

    B.        Pursuant to a Security Agreement dated as of March 18, 1999 in
favor of Bank of America National Trust and Savings Association (now known as
Bank of America, N.A.) and the lenders party to the Existing Credit Agreement,
Grantor granted a security interest in assets of Grantor to secure Grantor’s
obligations under the Existing Credit Agreement (“Existing Security Agreement”).
This Agreement amends and restates the Existing Security Agreement in its
entirety.

    C.        Concurrently herewith, the Existing Credit Agreement will be
amended and restated in its entirety by the Amended and Restated Credit
Agreement by and among Grantor, the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the
Administrative Agent (as such agreement may from time to time be amended,
extended, renewed, supplemented or otherwise modified, the “Credit Agreement”).
Pursuant to the Credit Agreement, the Lenders have agreed to extend certain
credit facilities to Grantor.

    D.        The Credit Agreement provides, as a condition of the availability
of such credit facilities, that Grantor shall enter into this Agreement and
shall grant security interests to Secured Party as herein provided.

AGREEMENT

        NOW, THEREFORE, in order to induce the Lenders to extend the
aforementioned credit facilities, and for other good and valuable consideration,
the receipt and adequacy of which hereby is acknowledged, Grantor hereby
represents, warrants, covenants, agrees, assigns and grants as follows:

    1.           Definitions. This Agreement is the Security Agreement referred
to in the Credit Agreement. This Agreement is one of the “Loan Documents”
referred to in the Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in this Agreement shall have the meanings defined for
those terms in the Credit Agreement. Terms defined in the California Uniform
Commercial Code, as amended from time to time and not otherwise defined in this
Agreement or in the Credit Agreement shall have the meanings defined for those
terms in

1

--------------------------------------------------------------------------------

the California Uniform Commercial Code. As used in this Agreement, the following
terms shall have the meanings respectively set forth after each:


          “Agreement” means this Amended and Restated Security Agreement, and
any extensions, modifications, renewals, restatements, supplements or amendments
hereof.


          “Collateral” means and includes all present and future right, title
and interest of Grantor in or to any Property or assets whatsoever, and all
rights and powers of Grantor to transfer any interest in or to any Property or
assets whatsoever, including, without limitation, any and all of the following
Property:


    (a)        All present and future accounts, accounts receivable, agreements,
contracts, leases, contract rights, rights to payment, instruments, documents,
chattel paper, security agreements, guaranties, letters of credit, letter of
credit rights, undertakings, surety bonds, insurance policies (whether or not
required by the terms of the Loan Documents), notes and drafts, and all forms of
obligations owing to Grantor or in which Grantor may have any interest, however
created or arising and whether or not earned by performance;


    (b)        All present and future general intangibles, all contractual
rights under the limited liability company agreement of Omaha Partners, LLC, all
tax refunds of every kind and nature to which Grantor now or hereafter may
become entitled, however arising, all other refunds, and all deposits, reserves,
loans, royalties, cost savings, deferred payments, goodwill, choses in action,
liquidated damages, rights to indemnification, trade secrets, computer programs,
software, customer lists, trademarks, trade names, patents, licenses (except for
gaming licenses and liquor licenses, which are not transferable), copyrights,
technology, processes, proprietary information and insurance proceeds of which
Grantor is a beneficiary;


    (c)        Whether characterized as accounts, general intangibles or
otherwise, all rents (including, without limitation, prepaid rents, fixed,
additional and contingent rents), issues, profits, receipts, earnings, revenue,
income, security deposits, occupancy charges, hotel room charges, cabana
charges, casino revenues, show ticket revenues, food and beverage revenues, room
service revenues, merchandise sales revenues, parking, maintenance, common area,
tax, insurance, utility and service charges and contributions, green fees, cart
rental fees, instruction fees, membership charges, restaurant, snack bar and pro
shop revenues;


    (d)        All present and future deposit accounts of Grantor, including,
without limitation, any demand, time, savings, passbook or like account
maintained by Grantor with any bank, savings and loan association, credit union
or like organization, and all money, Cash and Cash Equivalents of Grantor,
whether or not deposited in any such deposit account;


    (e)        All present and future books and records, including, without
limitation, books of account and ledgers of every kind and nature, all
electronically recorded data relating to Grantor or the business thereof, all
receptacles and containers for such records, and all files and correspondence;


    (f)        All present and future goods, including, without limitation, all
consumer goods, farm products, inventory, equipment, gaming devices and
associated equipment (including, without limitation,


2

--------------------------------------------------------------------------------


  gaming devices and associated equipment as defined in Nevada Revised Statutes
Chapter 463), machinery, tools, molds, dies, furniture, furnishings, fixtures,
trade fixtures, motor vehicles and all other goods used in connection with or in
the conduct of Grantor’s business;


    (f)        All present and future inventory and merchandise, including,
without limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;


    (g)        All present and future stocks, bonds, debentures, securities,
subscription rights, options, warrants, puts, calls, certificates, partnership
interests, limited liability company interests, joint venture interests,
investment property, Investments (including all Investments in Omaha Partners,
LLC) and/or brokerage accounts and all rights, preferences, privileges,
dividends, distributions, redemption payments, or liquidation payments with
respect thereto and all investments in Omaha Partners, LLC;


    (h)        All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;


    (i)        All other tangible and intangible Property of Grantor;


    (j)        All rights, remedies, powers and/or privileges of Grantor with
respect to any of the foregoing; and


    (k)        Any and all proceeds and products of any of the foregoing,
including, without limitation, all money, accounts, general intangibles, deposit
accounts, documents, instruments, chattel paper, goods, insurance proceeds, and
any other tangible or intangible property received upon the sale or disposition
of any of the foregoing;


provided that the term “Collateral”, as used in this Agreement, shall not
include (i) Real Property or any interest therein, (ii) any capital stock or
other equity interests in any gaming licensees, (iii) any aircraft owned by
Grantor on the Closing Date, (iv) any agreement with a third party that,
pursuant to its terms, prohibits the grant of a lien on such agreement; provided
that Grantor shall use its best efforts to obtain such third party’s consent to
assignment of all material agreements; or (v) any Property the purchase of which
was financed by a purchase money security interest, including any Capital Lease
Obligation, permitted under Section 7.9 or 7.10 of the Credit Agreement.


          “Secured Obligations” means any and all present and future Obligations
of any type or nature of Grantor to Secured Party arising under or relating to
the Loan Documents or any one or more of them, whether due or to become due,
matured or unmatured, liquidated or unliquidated, or contingent or
noncontingent, including Obligations of performance as well as Obligations of
payment, and including interest that accrues after the commencement of any
bankruptcy or insolvency proceeding by or against Grantor.


3

--------------------------------------------------------------------------------

2.     Further Assurances. At any time and from time to time at the request of
Secured Party, Grantor shall execute and deliver to Secured Party all such
financing statements and other instruments and documents in form and substance
satisfactory to Secured Party as shall be necessary or desirable to fully
perfect, when filed and/or recorded, Secured Party’s security interests granted
pursuant to Section 3 of this Agreement. It is hereby acknowledged and agreed
that, notwithstanding anything contained herein or in any other Collateral
Document, Grantor shall not be required under any circumstance to take any
further action to perfect any interest granted to Secured Party in any cage
cash, deposit accounts, markers, instruments or other cash items which are used
in connection with the casino operations of Grantor. At any time and from time
to time, Secured Party shall be entitled to, and Grantor authorizes Secured
Party to, file and/or record any or all such financing statements, continuations
thereof and amendments thereto (including financing statements containing a
broader description of the Collateral than the description set forth herein)
instruments and documents held by it, and any or all such further financing
statements, documents and instruments, and to take all such other actions, as
Secured Party may deem appropriate to perfect and to maintain perfected the
security interests granted in Section 3 of this Agreement. Before and after the
occurrence of any Event of Default, at Secured Party’s request, Grantor shall
execute all such further financing statements, instruments and documents, and
shall do all such further acts and things, as may be deemed necessary or
desirable by Secured Party to create and perfect, and to continue and preserve,
a security interest in the Collateral in favor of Secured Party, or the priority
thereof. With respect to any Collateral consisting of instruments, documents,
certificates of title or the like, as to which Secured Party’s security interest
need be perfected by, or the priority thereof need be assured by, possession of
such Collateral, Grantor will upon demand of Secured Party deliver possession of
same in pledge to Secured Party. With respect to any Collateral consisting of
securities, instruments, partnership or joint venture interests or the like,
Grantor hereby consents and agrees that the issuers of, or obligors on, any such
Collateral, or any registrar or transfer agent or trustee for any such
Collateral, shall be entitled to accept the provisions of this Agreement as
conclusive evidence of the right of Secured Party to effect any transfer or
exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantor or any other Person to such issuers or such obligors
or to any such registrar or transfer agent or trustee.

3.     Security Agreement. For valuable consideration, Grantor hereby assigns
and pledges to Secured Party, and grants to the Administrative Agent, for the
benefit of Secured Party, a security interest in, all presently existing and
hereafter acquired Collateral, as security for the timely payment and
performance of the Secured Obligations, and each of them. This Agreement is a
continuing and irrevocable agreement and all the rights, powers, privileges and
remedies hereunder shall apply to any and all Secured Obligations, including
those arising under successive transactions which shall either continue the
Secured Obligations, increase or decrease them, or from time to time create new
Secured Obligations after all or any prior Secured Obligations have been
satisfied, and notwithstanding the bankruptcy of Grantor or any other Person or
any other event or proceeding affecting any Person.

4.     Grantor’s Representations, Warranties and Agreements. Except as otherwise
disclosed to Secured Party in writing concurrently herewith, Grantor represents,
warrants and agrees that: (a) Grantor will pay all taxes, charges, Liens and
assessments against the portion of the Collateral owned by it, in accordance
with Section 6.03 of the Credit

4

--------------------------------------------------------------------------------

Agreement, and upon its failure to pay or contest such taxes, charges, Liens and
assessments, Secured Party at its option may pay any of them, and Secured Party
shall be the sole judge of the legality or validity thereof and the amount
necessary to discharge the same; (b) the Collateral will not be used for any
unlawful purpose or in material violation of any Law, regulation or ordinance,
nor used in any way that will void or impair any insurance required to be
carried in connection therewith; (c) Grantor will, to the extent consistent with
good business practice, keep the portion of the Collateral owned by it in
reasonably good repair, working order and condition, and from time to time make
all needful and proper repairs, renewals, replacements, additions and
improvements thereto and, as appropriate and applicable, will otherwise deal
with such portion of the Collateral in all such ways as are considered good
practice by owners of like Property; (d) Grantor will take all reasonable steps
to preserve and protect the Collateral; (e) Grantor will maintain, with
responsible insurance companies, insurance covering the Collateral against such
insurable losses as is required by the Credit Agreement and as is consistent
with sound business practice, and will cause Secured Party to be designated as
an additional insured and loss payee with respect to all insurance (whether or
not required by the Credit Agreement), will obtain the written agreement of the
insurers that such insurance shall not be canceled, terminated or materially
modified to the detriment of Secured Party without at least 30 days prior
written notice to Secured Party, and will furnish copies of such insurance
policies or certificates to Secured Party promptly upon request therefor; (f)
Grantor will promptly notify Secured Party in writing in the event of any
substantial or material damage to the Collateral from any source whatsoever; (g)
Grantor’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) is as set forth in the opening
paragraph hereof; (h) the jurisdiction of organization of Grantor is the state
of Nevada, and the organizational number of Grantor is set forth on the
signature page of this Agreement; (i) the chief place of business and chief
executive office of Grantor are located at its address set forth on the
signature page hereof; (j) Grantor will not locate or relocate any item of
Collateral into any jurisdiction in which an additional financing statement
would be required to be filed to maintain Secured Party’s perfected security
interest in such Collateral; (k) Grantor will not change its name, the location
of its chief place of business and chief executive office or its corporate
structure (including without limitation, its jurisdiction of organization)
unless Secured Party has been given at least 30 days prior written notice
thereof and Grantor has executed and delivered to Secured Party such financing
statements and other instruments required or appropriate to continue the
perfection of Secured Party’s security interest; and (l) the ownership interests
in Omaha Partners, LLC will not be certificated and will not be subject to
Article 8 of the Uniform Commercial Code as enacted in any jurisdiction

5.     Secured Party’s Rights Regarding Collateral. If an Event of Default has
occurred and remains continuing, then at any time without notice or demand and
at the sole expense of Grantor (or if no Event of Default is continuing, at
Secured Party’s sole expense and upon reasonable advance notice and at any time
during regular business hours and as often as reasonably requested (but not so
as to materially interfere with the business of Grantor or any of its
Subsidiaries)), Secured Party may, subject to compliance with applicable Gaming
Laws, to the extent it may be necessary or desirable to protect the security
hereunder, but Secured Party shall not be obligated to: (a) enter upon any
premises on which Collateral is situated and examine the same or (b) perform any
obligation of Grantor under this Agreement or any obligation of any other Person
under the Loan Documents. Subject to compliance with applicable Gaming Laws, at
any time and from time to time, at the expense of Grantor, Secured Party may, to
the extent it may be

5

--------------------------------------------------------------------------------

necessary or desirable to protect the security hereunder, but Secured Party
shall not be obligated to: (i) while an Event of Default is continuing, notify
obligors on the Collateral that the Collateral has been assigned to Secured
Party; (ii) while an Event of Default is continuing, at any time and from time
to time request from obligors on the Collateral, in the name of Grantor or in
the name of Secured Party, information concerning the Collateral and the amounts
owing thereon; and (iii) while an Event of Default is continuing, cause the
Collateral to be registered in the name of Secured Party, as legal owner.
Grantor shall at any time at Secured Party’s request mark the Collateral and/or
Grantor’s ledger cards, books of account and other records relating to the
Collateral with appropriate notations satisfactory to Secured Party disclosing
that they are subject to Secured Party’s security interest. Secured Party shall
be under no duty or obligation whatsoever to take any action to protect or
preserve the Collateral or any rights of Grantor therein, or to make collections
or enforce payment thereon, or to participate in any foreclosure or other
proceeding in connection therewith.

6.     Collections on the Collateral. Except as otherwise provided in any Loan
Document, Grantor shall have the right to use and to continue to make
collections on and receive dividends and other proceeds of all of the Collateral
in the ordinary course of business so long as no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, at the option of Secured Party (exercisable upon written
notice thereof to Grantor; provided, that neither the Administrative Agent nor
the Lenders shall incur any liability for any failure to provide such notice),
Grantor’s right to make collections on and receive dividends and other proceeds
of the Collateral and to use or dispose of such collections and proceeds shall
terminate, and any and all dividends, proceeds and collections, including all
partial or total prepayments, then held or thereafter received on or on account
of the Collateral will be held or received by Grantor in trust for Secured Party
and immediately delivered in kind to Secured Party. Any remittance received by
Grantor from any Person shall be presumed to relate to the Collateral and to be
subject to Secured Party’s security interests. Upon the occurrence and during
the continuance of an Event of Default, Secured Party shall have the right at
all times to receive, receipt for, endorse, assign, deposit and deliver, in the
name of Secured Party or in the name of Grantor, any and all checks, notes,
drafts and other instruments for the payment of money constituting proceeds of
or otherwise relating to the Collateral; and Grantor hereby authorizes Secured
Party to affix, by facsimile signature or otherwise, the general or special
endorsement of it, in such manner as Secured Party shall deem advisable, to any
such instrument in the event the same has been delivered to or obtained by
Secured Party without appropriate endorsement, and Secured Party and any
collecting bank are hereby authorized to consider such endorsement to be a
sufficient, valid and effective endorsement by Grantor, to the same extent as
though it were manually executed by the duly authorized officer of Grantor,
regardless of by whom or under what circumstances or by what authority such
facsimile signature or other endorsement actually is affixed, without duty of
inquiry or responsibility as to such matters, and Grantor hereby expressly
waives demand, presentment, protest and notice of protest or dishonor and all
other notices of every kind and nature with respect to any such instrument.

7.     Possession of Collateral by Secured Party. Any or all of the Collateral
delivered to Secured Party consisting of Cash shall be held in an
interest-bearing account and, when an Event of Default exists, Secured Party
may, in its discretion (upon written notice thereof to Grantor; provided, that
neither the Administrative Agent nor the Lenders shall incur any liability for
any failure to provide such notice), apply any such interest to payment of

6

--------------------------------------------------------------------------------

the Secured Obligations. Nothing herein shall obligate Secured Party to invest
any Collateral or obtain any particular return thereon. Subject to compliance
with applicable Gaming Laws, upon the occurrence and during the continuance of
an Event of Default, whenever any of the Collateral is in Secured Party’s
possession, custody or control, Secured Party may use, operate and consume the
Collateral, whether for the purpose of preserving and/or protecting the
Collateral or for the purpose of performing any of Grantor’s obligations with
respect thereto. Secured Party may at any time deliver or redeliver the
Collateral or any part thereof to Grantor, and the receipt of any of the same by
Grantor shall be complete and full acquittance for the Collateral so delivered,
and Secured Party thereafter shall be discharged from any liability or
responsibility therefor. So long as Secured Party exercises reasonable care with
respect to any Collateral in its possession, custody or control, Secured Party
shall have no liability for any loss of or damage to such Collateral, and in no
event shall Secured Party have liability for any diminution in value of
Collateral occasioned by economic or market conditions or events. Secured Party
shall be deemed to have exercised reasonable care within the meaning of the
preceding sentence if the Collateral in the possession, custody or control of
Secured Party is accorded treatment substantially equal to that which Secured
Party accords its own property, it being understood that Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any Person with respect to any Collateral.

8.     Events of Default. There shall be an Event of Default hereunder upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement.

9.     Rights Upon Event of Default. Subject to compliance with applicable
Gaming Laws, upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have, in any jurisdiction where enforcement hereof
is sought, in addition to all other rights and remedies that Secured Party may
have under applicable Law or in equity or under this Agreement (including,
without limitation, all rights set forth in Section 6 hereof) or under any other
Loan Document, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction, and, in addition, the following
rights and remedies, all of which may be exercised with or without notice to
Grantor and without affecting the Obligations of Grantor hereunder or under any
other Loan Document, or the enforceability of the Liens and security interests
created hereby: (a) to foreclose the Liens and security interests created
hereunder or under any other agreement relating to any Collateral by any
available judicial procedure or without judicial process; (b) to enter any
premises where any Collateral may be located for the purpose of securing,
protecting, inventorying, appraising, inspecting, repairing, preserving,
storing, preparing, processing, taking possession of or removing the same; (c)
to sell, assign, lease or otherwise dispose of any Collateral or any part
thereof, either at public or private sale or at any broker’s board, in lot or in
bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Secured Party; (d) to
notify obligors on the Collateral that the Collateral has been assigned to
Secured Party and that all payments thereon are to be made directly and
exclusively to Secured Party; (e) to collect by legal proceedings or otherwise
all dividends, distributions, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral; (f) to cause the Collateral to be
registered in the name of Secured Party, as legal owner; (g) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or

7

--------------------------------------------------------------------------------

affecting the Collateral, and in connection therewith Secured Party may deposit
or surrender control of the Collateral and/or accept other Property in exchange
for the Collateral; (h) to settle, compromise or release, on terms acceptable to
Secured Party, in whole or in part, any amounts owing on the Collateral and/or
any disputes with respect thereto; (i) to extend the time of payment, make
allowances and adjustments and issue credits in connection with the Collateral
in the name of Secured Party or in the name of Grantor; (j) to enforce payment
and prosecute any action or proceeding with respect to any or all of the
Collateral and take or bring, in the name of Secured Party or in the name of
Grantor, any and all steps, actions, suits or proceedings deemed by Secured
Party necessary or desirable to effect collection of or to realize upon the
Collateral, including any judicial or nonjudicial foreclosure thereof or
thereon, and Grantor specifically consents to any nonjudicial foreclosure of any
or all of the Collateral or any other action taken by Secured Party which may
release any obligor from personal liability on any of the Collateral, and
Grantor waives any right not expressly provided for in this Agreement to receive
notice of any public or private judicial or nonjudicial sale or foreclosure of
any security or any of the Collateral; and any money or other property received
by Secured Party in exchange for or on account of the Collateral, whether
representing collections or proceeds of Collateral, and whether resulting from
voluntary payments or foreclosure proceedings or other legal action taken by
Secured Party or Grantor may be applied by Secured Party without notice to
Grantor to the Secured Obligations in such order and manner as Secured Party in
its sole discretion shall determine; (k) to insure, process and preserve the
Collateral; (l) to exercise all rights, remedies, powers or privileges provided
under any of the Loan Documents; (m) to remove, from any premises where the same
may be located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral, and Secured Party may, at the cost and expense of Grantor, use such
of its supplies, equipment, facilities and space at its places of business as
may be necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the portion of the
Collateral owned by Grantor or to properly administer and control the handling
of collections and realizations thereon, and Secured Party shall be deemed to
have a rent-free tenancy of premises of Grantor for such purposes and for such
periods of time as reasonably required by Secured Party; and (n) to exercise all
other rights, powers, privileges and remedies of an owner of the Collateral; all
at Secured Party’s sole option and as Secured Party in its sole discretion may
deem advisable. Grantor will, at Secured Party’s request, assemble the
Collateral and make it available to Secured Party at places which Secured Party
may designate, whether at the premises of Grantor or elsewhere, and will make
available to Secured Party, free of cost, all premises, equipment and facilities
of Grantor for the purpose of Secured Party’s taking possession of the
Collateral or storing same or removing or putting the Collateral in salable form
or selling or disposing of same.

        Upon the occurrence and during the continuance of an Event of Default,
Secured Party also shall have the right, without notice or demand, either in
person, by agent or by a receiver to be appointed by a court (and Grantor hereby
expressly consents upon the occurrence and during the continuance of an Event of
Default to the appointment of such a receiver), and without regard to the
adequacy of any security for the Secured Obligations, to take possession of the
Collateral or any part thereof and to collect and receive the rents, issues,
profits, income and proceeds thereof. Taking possession of the Collateral shall
not cure or waive any Event of Default or notice thereof or invalidate any act
done pursuant to such notice. The rights, remedies and powers of any receiver
appointed by a court shall be as ordered by said court.

8

--------------------------------------------------------------------------------

        Any public or private sale or other disposition of the Collateral may be
held at any office of Secured Party, or at Grantor’s places of business, or at
any other place permitted by applicable Law, and without the necessity of the
Collateral’s being within the view of prospective purchasers. Secured Party may
also request, in connection therewith, the Nevada Gaming Commission to petition
a District Court of the State of Nevada for the appointment of a supervisor to
conduct the normal gaming activities on the premises following the appointment
of a receiver. Secured Party may direct the order and manner of sale of the
Collateral, or portions thereof, as it in its sole and absolute discretion may
determine, and Grantor expressly waives any right to direct the order and manner
of sale of any Collateral. Secured Party or any Person on Secured Party’s behalf
may bid and purchase at any such sale or other disposition. The net cash
proceeds resulting from the collection, liquidation, sale, lease or other
disposition of the Collateral shall be applied, first, to the reasonable costs
and expenses (including reasonable attorneys’ fees) of retaking, holding,
storing, processing and preparing for sale or lease, selling, leasing,
collecting, and liquidating the Collateral, and the like; and then to the
satisfaction of the Secured Obligations, with application as to any particular
Secured Obligations to be in the order set forth in the Credit Agreement and
other Loan Documents. Grantor and any other Person then obligated therefor shall
pay to Secured Party on demand any deficiency with regard thereto which may
remain after such sale, disposition, collection or liquidation of the
Collateral. Any surplus held by the Security Party and remaining after payment
in full of all the Secured Obligations shall immediately be reassigned and
redelivered to Grantor, or to the person or persons otherwise legally entitled
thereto.

        Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, Secured Party
will send or otherwise make available to Grantor reasonable notice of the time
and place of any public sale thereof or of the time on or after which any
private sale thereof is to be made. The requirement of sending reasonable notice
conclusively shall be met if such notice is mailed, first class mail, postage
prepaid, to Grantor at its address set forth in the Credit Agreement, or
delivered or otherwise sent to Grantor, at least ten (10) days before the date
of the sale. Grantor expressly waives any right to receive notice of any public
or private sale of any Collateral or other security for the Secured Obligations
except as expressly provided for in this paragraph. Secured Party (i) may
dispose of the Collateral in its then present condition or following such
preparation and processing as Secured Party deems commercially reasonable, (ii)
shall have no duty to prepare or process the Collateral prior to sale, (iii) may
disclaim warranties of title, possession, quiet enjoyment and the like, and (iv)
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and none of the foregoing actions shall be
deemed to adversely affect the commercial reasonableness of the disposition of
the Collateral.

9

--------------------------------------------------------------------------------

        With respect to any Collateral consisting of securities, partnership
interests, joint venture interests, Investments or the like, and whether or not
any of such Collateral has been effectively registered under the Securities Act
of 1933, as amended, or other applicable Laws, Secured Party may, in its sole
and absolute discretion, sell all or any part of such Collateral at private sale
in such manner and under such circumstances as provided in the Uniform
Commercial Code of California. Without limiting the foregoing, Secured Party may
(i) approach and negotiate with a limited number of potential purchasers, and
(ii) restrict the prospective bidders or purchasers to persons who will
represent and agree that they are purchasing such Collateral for their own
account for investment and not with a view to the distribution or resale
thereof. In the event that any such Collateral is sold at private sale, Grantor

agrees that if such Collateral is sold for a price which Secured Party in good
faith believes to be reasonable under the circumstances then existing, then (a)
the sale shall be not be deemed to be commercially unreasonable by reason of
price, (b) Grantor shall not be entitled to a credit against the Secured
Obligations in an amount in excess of the purchase price, and (c) Secured Party
shall not incur any liability or responsibility to Grantor in connection
therewith, notwithstanding the possibility that a substantially higher price
might have been realized at a public sale. Grantor recognizes that a ready
market may not exist for such Collateral if it is not regularly traded on a
recognized securities exchange, and that a sale by Secured Party of any such
Collateral for an amount substantially less than a pro rata share of the fair
market value of the issuer’s assets minus liabilities may be commercially
reasonable in view of the difficulties that may be encountered in attempting to
sell a large amount of such Collateral or Collateral that is privately traded.

        Upon consummation of any sale of Collateral hereunder, Secured Party
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the Collateral so sold absolutely free from any claim or right upon
the part of Grantor or any other Person, and Grantor hereby waives (to the
extent permitted by applicable Laws) all rights of redemption, stay and
appraisal which it now has or may at any time in the future have under any rule
of Law or statute now existing or hereafter enacted. If the sale of all or any
part of the Collateral is made on credit or for future delivery, Secured Party
shall not be required to apply any portion of the sale price to the Secured
Obligations until such amount actually is received by Secured Party, and any
Collateral so sold may be retained by Secured Party until the sale price is paid
in full by the purchaser or purchasers thereof. Secured Party shall not incur
any liability in case any such purchaser or purchasers shall fail to pay for the
Collateral so sold, and, in case of any such failure, the Collateral may be sold
again.

10.     Voting Rights; Dividends; etc. With respect to any Collateral consisting
of securities, partnership interests, joint venture interests, Investments or
the like (referred to collectively and individually in this Section 10 and in
Section 11 as the “Investment Collateral”), so long as no Event of Default
occurs and remains continuing:


          10.1 Voting Rights. Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Investment Collateral, or
any part thereof, for any purpose not inconsistent with the terms of this
Agreement, the Credit Agreement, or the other Loan Documents; provided, however,
that Grantor shall not exercise, or shall refrain from exercising, any such
right if it would result in a Default.


          10.2 Dividend and Distribution Rights. Except as otherwise provided in
any Loan Document, Grantor shall be entitled to receive and to retain and use
any and all dividends or distributions paid in respect of the Investment
Collateral; provided, however, that any and all such dividends or distributions
received in the form of capital stock, certificated securities, warrants,
options or rights to acquire capital stock or certificated securities forthwith
shall be, and the certificates representing such capital stock or certificated
securities, if any, forthwith shall be delivered to Secured Party to hold as
pledged Collateral and shall, if received by Grantor, be received in trust for
the benefit of Secured Party, be segregated from the other Property of Grantor,
and forthwith be delivered to Secured Party as pledged Collateral in the same
form as so received (with any necessary endorsements).


10

--------------------------------------------------------------------------------

11.     Rights During Event of Default. With respect to any Investment
Collateral, so long as an Event of Default has occurred and is continuing:


          11.1 Voting, Dividend, and Distribution Rights. At the option of
Secured Party (exercisable upon written notice thereof to Grantor; provided,
that neither the Administrative Agent nor the Lenders shall incur any liability
for any failure to provide such notice), all rights of Grantor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 10.1 above, and to receive the dividends and
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 10.2 above, shall cease, and all such rights thereupon shall
become vested in Secured Party which thereupon shall have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
pledged Collateral such dividends and distributions.


          11.2 Dividends and Distributions Held in Trust. All dividends and
other distributions which are received by Grantor contrary to the provisions of
this Agreement shall be received in trust for the benefit of Secured Party,
shall be segregated from other funds of Grantor, and forthwith shall be paid
over to Secured Party as pledged Collateral in the same form as so received
(with any necessary endorsements).


          11.3 Irrevocable Proxy. Grantor does hereby revoke all previous
proxies with regard to the Investment Collateral and appoints Secured Party as
its proxyholder, with power when an Event of Default exists to attend and vote
at any and all meetings of the shareholders or other equity holders of the
Persons that issued the Investment Collateral and any adjournments thereof, held
on or after the date of the giving of this proxy and prior to the termination of
this proxy, and to execute any and all written consents of shareholders or
equity holders of such Persons executed on or after the date of the giving of
this proxy and prior to the termination of this proxy, with the same effect as
if Grantor had personally attended the meetings or had personally voted its
shares or other interests or had personally signed the written consents;
provided, however, that the proxyholder shall have rights hereunder only upon
the occurrence and during the continuance of an Event of Default. Grantor hereby
authorizes Secured Party to substitute another Person as the proxyholder and,
upon the occurrence and during the continuance of any Event of Default, hereby
authorizes the proxyholder to file this proxy and any substitution instrument
with the secretary or other appropriate official of the appropriate Person. This
proxy is coupled with an interest and is irrevocable until such time as all
Secured Obligations have been paid and performed in full.


12.     Attorney-in-Fact. Grantor hereby irrevocably nominates and appoints
Secured Party as its attorney-in-fact for the following purposes: (a) upon the
occurrence and during the continuance of an Event of Default, to preserve,
process, develop, maintain and protect the Collateral; (b) upon the occurrence
and during the continuance of an Event of Default, to do any and every act which
Grantor is obligated to do under this Agreement, at the expense of Grantor and
without any obligation to do so; (c) to prepare, sign, file and/or record, for
Grantor, in the name of Grantor, any financing statement, application for
registration, or like paper, and to take any other action deemed by Secured

11

--------------------------------------------------------------------------------

Party necessary or desirable in order to perfect or maintain perfected the
security interests granted hereby; and (d) upon the occurrence and during the
continuance of an Event of Default, to execute any and all papers and
instruments and do all other things necessary or desirable to preserve and
protect the Collateral and to protect Secured Party’s security interests
therein; provided, however, that Secured Party shall be under no obligation
whatsoever to take any of the foregoing actions, and, absent bad faith or actual
malice, Secured Party shall have no liability or responsibility for any act
taken or omission with respect thereto.

13.     Costs and Expenses. Grantor agrees to pay to Secured Party all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Secured Party in the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment of any term or
provision hereof. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Secured Party
in exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to Secured Party by Grantor, immediately
upon demand, together with interest from the date which is two Business Days
following such demand thereon at the Base Rate or, if applicable, the Default
Rate provided for under the Credit Agreement.

14.     Statute of Limitations and Other Laws. Until the Secured Obligations
shall have been paid and performed in full, the power of sale and all other
rights, privileges, powers and remedies granted to Secured Party hereunder shall
continue to exist and may be exercised by Secured Party at any time and from
time to time irrespective of the fact that any of the Secured Obligations may
have become barred by any statute of limitations. Grantor expressly waives the
benefit of any and all statutes of limitation, and any and all Laws providing
for exemption of property from execution or for valuation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Law.

15.     Other Agreements. Nothing herein shall in any way modify or limit the
effect of terms or conditions set forth in any other security or other agreement
executed by Grantor or in connection with the Secured Obligations, but each and
every term and condition hereof shall be in addition thereto. All provisions
contained in the Credit Agreement or any other Loan Document that apply to Loan
Documents generally are fully applicable to this Agreement and are incorporated
herein by this reference.

16.     Continuing Effect. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Administrative Agent or any Lender, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment or any
part thereof is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

12

--------------------------------------------------------------------------------

17.     Release of Grantor. This Agreement and all Secured Obligations of
Grantor hereunder shall be released when all Secured Obligations have been paid
in full in cash or otherwise performed in full and when no portion of the
Commitment remains outstanding. Upon such release of Grantor’s Secured
Obligations hereunder, Secured Party shall return and reassign any pledged
Collateral to Grantor, or to the Person or Persons legally entitled thereto, and
shall endorse, execute, deliver, record and file all instruments and documents,
and do all other acts and things, reasonably required for the return of the
Collateral to Grantor, or to the Person or Persons legally entitled thereto, and
to evidence or document the release of Secured Party’s interests arising under
this Agreement, all as reasonably requested by, and at the sole expense of,
Grantor. Secured Party shall take all action as reasonably required to evidence
or document the release of Secured Party’s interests to any Collateral which
Grantor sells, transfers or otherwise disposes of as permitted under the terms
of the Credit Agreement, at the sole expense of Grantor.

18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same agreement.

19.     Additional Powers and Authorization. The Administrative Agent has been
appointed as the Administrative Agent hereunder pursuant to the Credit Agreement
and shall be entitled to the benefits of the Credit Agreement and the other Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may employ agents, trustees, or attorneys-in-fact and may
vest any of them with any Property (including, without limitation, any
Collateral pledged hereunder), title, right or power deemed necessary for the
purposes of such appointment.

20.     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY
OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, GRANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. GRANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. GRANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

13

--------------------------------------------------------------------------------

21.     WAIVER OF JURY TRIAL. GRANTOR AND SECURED PARTY EXPRESSLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. GRANTOR AND SECURED PARTY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

22.     Existing Security Agreement. This Agreement amends and restates in its
entirety the Existing Security Agreement, provided that the obligations of
Grantor under the Existing Security Agreement shall continue under this
Agreement, and shall not in any event be terminated, extinguished or annulled,
but shall hereafter be governed by this Agreement.

        [Remainder of page intentionally left blank.]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.


“Grantor”

COAST HOTELS AND CASINOS, INC., a Nevada corporation

By: /s/ Gage Parrish

--------------------------------------------------------------------------------

Gage Parrish, Vice President and Chief Financial Officer



ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN: “Secured Party”

BANK OF AMERICA, N.A., as Administrative Agent, and for and on behalf of the
Lenders

By: /s/ Janice Hammond

--------------------------------------------------------------------------------

Janice Hammond, Vice President





S-1
